DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 11,392,596).

	Referring to claims 1 and 19, Wu discloses a synaptic coprocessor (fig. 12, processor 800; fig. 1, server 110), comprising:
	a memory (fig. 12, memory 804) to store a plurality of Very Long Data Words (fig. 2, data records 230), each comprising a test Very Long Data Word VLDW (fig. 2, codebooks 234) having a length in the range of one thousand bits or more bits (fig. 2, codebooks 234 size K; note: thousand bits is only approx. 1Kbits or 256bytes) and containing encoded information (fig. 2, codebook(1)…(K) 234 before quantized) that is distributed across the length of the VLDW;
	a processor (fig. 1, optimization engine 122) to generate search terms (fig. 9A, query 182; fig. 4, generate query 420; 14:35-47); and
	a processing logic unit (fig. 1, approximation correction engine 168) to: 
receive a test VLDW (fig. 9A, codebooks(1)..(K) clusters) from the memory; 
receive a search term (fig. 9A, dense component subspaces(1)..(K)) from the processor; and 
compute a Boolean inner product (fig. 9A, product between codebooks 934 and query 182) between the search term and the test VLDW read from the memory indicative of the measure of similarity (2:3-31, dense component similarity) between the test VLDW and the search term.

Allowable Subject Matter
Claims 2-18 and 20-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Wu does not disclose those specific operations for the synaptic processor such as use of a buffer and a comparing of a threshold value as claimed.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
US 11,409,752 discloses artificial intelligence computer circuits for similarity query engines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182